JOHNSON, Presiding Judge.
The record shows that Linda Mercer failed to pay her mortgage on the property located at 2710 Stonecreek Road, Smyrna, Georgia 30080. Washington Mutual Bank, successor-in-interest to Washington Mutual Home Loans, Inc., provided the mortgage for this property. Mercer filed the present case in an attempt to avoid foreclosure on the subject property. She appeals the dismissal of her second amended complaint for failure to state a claim. We find no error and affirm the trial court’s dismissal.
We first note that Mercer’s pro se brief completely fails to comply with the Court of Appeals Rules. For example, Mercer’s brief fails to provide a single citation to the record or a single statute or case supporting her one-paragraph arguments.1 In the absence of such reference, this Court is not obligated to search the record on behalf of a party or to consider Mercer’s enumerations of error.2
Additionally, the errors alleged in Mercer’s brief have no bearing on the trial court’s dismissal due to pleading deficiencies. Mercer’s notice of appeal states that she is appealing from the order and judgment entered on January 31, 2007. This order dismissed Mercer’s second amended complaint. However, at no point in her appellate brief does Mercer challenge the trial court’s dismissal of her second amended complaint. Instead, she asserts numerous extraneous arguments, not addressed in the trial court’s order, apparently in an attempt to avoid final resolution of the case. Without a ruling on Mercer’s arguments, there is nothing for this Court to review.3 Indeed, based on the trial court’s conclusion that Mercer’s second amended complaint should be dismissed, the court did not need to address the merits of Mercer’s motion for a temporary restraining order or many of her other arguments. Other arguments appear to be waived because they are raised for the first time on appeal.4
Mercer has the burden of proving error on appeal;5 however, she has failed to present this Court with any evidence refuting the trial court’s determination that her second amended complaint should be dismissed for failure to state a claim. Because she failed to meet her burden on appeal, we affirm the trial court’s order dismissing her *389second amended complaint. In addition, we grant Washington Mutual Bank’s request for sanctions in the amount of $1,000 pursuant to Court of Appeals Rule 15 because Mercer makes no argument on appeal as to why the trial court’s ruling dismissing her second amended complaint was erroneous and because Mercer failed to support any of her enumerated errors in her appellate brief with citations to the record or to legal authority.6 The trial court is hereby directed to enter a judgment in the amount of $1,000 in favor of Washington Mutual Bank and against Mercer as a penalty for filing a frivolous appeal.
Decided August 30, 2007.
Linda D. Mercer, pro se.
War go & French, Julie C. Jared, Shanon J. McGinnis, for appellee.

Judgment affirmed.


Phipps and Mikell, JJ., concur.


 See Court of Appeals Rule 25 (a), (c).


 See Court of Appeals Rule 25 (c) (3) (i); Patterson v. Lopez, 279 Ga. App. 840, 841 (2) (632 SE2d 736) (2006).


 See In re Estate of Sieg, 277 Ga. App. 361 (1) (626 SE2d 577) (2006).


 See Smith v. Laymon, 279 Ga. 823, 824 (2) (620 SE2d 796) (2005).


 See Fowler v. Catoosa County, 246 Ga. App. 740 (1) (541 SE2d 127) (2000).


 See In re Estate ofSieg, supra at 361 (3); Popham v. Oarrow, 275 Ga. App. 499,500 (2) (621 SE2d 468) (2005).